DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 10 shall be amended from “wherein the processor” to “wherein a processor”.
Claim 11 shall be amended from “wherein the processor” to “wherein a processor”.

Response to Arguments
Applicant’s arguments, see page 7, filed 12/13/21, with respect to the title have been fully considered and are persuasive.  The objection to the title has been withdrawn. 

Applicant’s arguments, see page 9, filed 12/13/21, with respect to claims 1-11 have been fully considered and are persuasive.  The 35 U.S.C. 112(a), 102(a)(2) and 103 rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 2 and 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 10 and 11, the prior art does not disclose a valid combination of references that disclose an information processing apparatus with a processor that changes darkness of a mid-air image at a speed in accordance with a speed of movement of a fingertip of the user in a depth direction.  Similar prior art such as U.S. patent application publication 2018/0218178 by Chung and U.S. patent application publication 2017/0017344 by Kuribayashi et al. disclose projection of a mid-air image and darkness change in accordance with a movement of a finger but lacks disclosure that the speed of darkness changes are in accordance with a speed of a fingertip.
Claims 2 and 5-9 are allowed because they depend upon an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672